DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 45-46, 48-49 as filed 12/28/2021 is/are allowed. Claim(s) 47 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with GREG SEBALD on 1/13/2022.
The application has been amended as follows: 
----
Please cancel claim 47.
Please amend claim 45 as the following:
45.	(CURRENTLY AMENDED)  A process for preparing an intrinsically anti-microbial hollow fiber membrane comprising a polymer or polymer mix dope solution absent an anti-microbial substance, wherein the dope solution comprises 3% to 25% polyethersulfone, 5% to 15% polyvinylpyrrolidone, 0 to 40% polyethylene glycol, 40% to 80% N-methyl pyrrolidone solution; 3% to 25% polyethersulfone and 5% to 15% polyvinyl pyrrolidone; or the dope solution comprises an aqueous lithium chloride solution, polycarbonates, polyamides, and aqueous isopropyl or any combination thereof, wherein the percentages are in weight ratio; the process comprising the steps of:
a) 	mixing an anti-microbial substance embedded polymer or anti-microbial substance embedded polymer mix with the polymer or a polymer mix dope solution absent of an anti-microbial substance with a pore former comprising polyethylene glycol and other additives, with a solvent for all constituents; and
b) 	passing the mixture produced in step [[II)]] a) through a spinneret together with a nonsolvent for the polymers:
wherein the anti-microbial substance is a metal oxide, metal salt or metal, and the embedded polymer or polymer mix is from 2-5% by weight of total polymers in the mixture formed in step a).
----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777